'7           Case 1:20-cv-02125-LLS   Document 36 Filed 03/01/21 Page 1 of 1
y u,,·11G 11-~-• ...,L
                                                               l l.Sl> 1       I \\.
                                                                 l)QC L ~Ht~T
    UNITED STATES DISTRICT COURT                                 ELECTRONICALLY F\lLED .
    SOUTHERN DISTRICT OF NEW YORK                                DOC       fi: _ ____ _ _.........,.._........~
         - - - - - - - - - - - - - - - - -x                                     I 3 /. / ''2-1
                                                                 DATF F11 Ll D: _ _             .;._,J..
                                                                                                      _ __


                                                               L-- - - .
             SHIRLEY SHEPARD , et al .,

                             Plaintiffs ,                   20 Civ . 2125 (LLS)

                  - against -                                        ORDER

             FUSION MEDIA GROUP , et al .,

                             Defendants.
                                             - - -x
         It having been reported to the court that this action is

  settled , it is

             ORDERED , that this action is dismissed with prejudice but

  without costs; provided , however , that within sixty days of the

  date of this order either party may apply by letter for

   restoration of the action to the court 's calendar .


         So ordered .

   Dated :     New York , New York
               March 1 , 2021


                                                       kJ L. 5t ~
                                                      LOUIS L . STANTON
                                                          U.S.D.J.




                                            -1-
